Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/01/2021 has been entered.
 

	This action is in response to the amendment filed 3/17/2021.  Claims 1-2,4-7 and 9-18 are pending.  Claims 1, 4-6, and 10-11 are amended and claims 12-18 are newly presented.  Claims 1 (a machine), 6 (a method), and 11 (a machine) are independent.

Allowable Subject Matter
Claims 12, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While Robertson in view of Ramanathan render the features of claim 1 obvious, Robertson in view of Ramanathan do not further disclose: “wherein the processing 
Further references of relevance are noted below in the PTO-892; however, none of said references alone or in combination with those previously of record anticipate or reasonably render obvious the combination of features set forth in claim 12.  Claims 15 and 16 depend on claim 12.

Response to Arguments
Applicant's arguments filed 7/01/2021 have been fully considered but they are not persuasive.
On page 10 of the remarks filed 7/01/2021, Applicant asserts that Robertson does not disclose registering user IDs in memory and receiving a request to start a video conference. This argument is not persuasive.
Robertson utilizes user IDs to login users into an instant message system and separately to a videoconference system (Robertson ¶ 32). Robertson proceeds to utilize the user IDs to allow a user to request (Robertson ¶ 38), and to start a videoconference (Robertson ¶ 44). 
	Thus, Robertson discloses the argued limitations of claim 1, except those noted in the office action below, which the Ramanathan reference is cited as disclosing. 
	Applicant’s further arguments depend on those addressed and are not persuasive for the reasons discussed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-7, 9-11, 13, 14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson, US 2012/0274725 (filed 2012-06), in view of Ramanathan et al., US 2010/0199320 (filed 2009-02).
With respect to claims 1, 6, and 11, Robertson discloses the machine/method/machine comprising:
A text chat management system connected via a network to a video conference management system, the video conference management system providing a video conference service, the text chat management system providing a text chat service, the text chat management system comprising: (“the system has two servers, an IM Server 320 and a VC Server 330.” Robertson ¶ 27. See Robertson ¶ 51 describing the computer implementation)
processing circuitry configured to: 
register, in a memory, for each requesting user from among a plurality of users having a user ID managed in the text chat service, a communication ID authenticated by the video conference management system for the requesting user (“the IM Server 320 and the VC Server 330 may offer completely different log in systems (e.g., with user credentials originating from different databases).” Robertson ¶ 32) 
…
establish a communication connection for providing the text chat service (“a user (in this example, “Allen Bigsby,” with the email address “abigsby@vidyo.com”) is logged in on the IM system and wants to add video to the existing communication session.” Robertson ¶ 36) that transmits first content data between a first transmission terminal specified based on a first user ID and a second transmission terminal specified based on a second user ID; (“FIG. 7 (d) shows this additional menu entry in the Conversation window of the IM client module 460 GUI.” Robertson ¶ 37. See also Robertson ¶ 40, discussing receiving the text. The existing text chat between Allen Bigsby and Atom Ant)
receive, from the first transmission terminal, a start request to start the video conference service in which users participating in a text chat can participate, in response to an operation input from a first user identified by the first user ID; and (“After the video call menu entry is selected, the VC plug-in module 480 will obtain the user names of all selected participants of the IM session. This is accomplished through the plug-in interface 460 shown in FIG. 4.” Robertson ¶ 38. See also Robertson ¶ 43)
request the video conference management system to start the video conference service (“When the user presses the videoconferencing button in 518, the VC plug-in will obtain the names of the currently selected IM users B1 through Bn in step 520. The VC plug-in will check if the current user A is currently in a conference in step 522. If the user A is not in a conference, then the VC plug-in will start one at the VC 

Robertson does not explicitly disclose:
in association with a corresponding user ID used by the requesting user when logging into the text chat service;

Ramanathan discloses:
in association with a corresponding user ID  (“If a new communication mode is desired or needed and the exchanged list includes endpoints capable of facilitating the desired communication mode, that endpoint(s) is invited at operation 640.” Ramanathan ¶ 57.  The escalate to list of Ramanathan ¶¶ 39 and 38. “the list may be a GRUU list exchanged in the initial INVITE and OK messages.” Ramanathan ¶ 36).
used by the requesting user when logging into the text chat service;
 (“the INVITE may look like:
INVITE
From: sip:bob@contoso.com

call-ID: C1
ms-escalate-to: sip:bob@contoso.com; endpoint=X; GRUU; text
ms-escalate-to: sip:bob@contoso.com; endpoint=Y; GRUU; audio
Content-Type: text,” Ramanathan ¶ 39. See also ¶¶ 32, 33 and 38 discussing the ms-escalate-to fields in an ongoing conversation.)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Roberson with Ramanathan by including the modality authentication, linking, and registration mechanisms of Ramanathan in the system of Robertson, thereby rendering the database suggested in Robertson ¶ 32.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Robertson with Ramanathan in order to provide the modality mapping database of Robertson ¶ 32 and enabling the system to direct requests for the video communication mode of Robertson, Ramanathan ¶ 4.

With respect to claims 2 and 7, Robertson in view of Ramanathan discloses the elements of claims 1 and 6 and further discloses:
wherein the first communication ID registered in the memory is identification information used for authentication when the first user logs into the video conference management system. (“the IM Server 320 and the VC Server 330 may offer completely different log in systems (e.g., with user credentials originating from different databases).” Robertson ¶ 32.)

With respect to claims 4 and 9, Robertson in view of Ramanathan discloses the elements of claims 1 and 6 and further discloses:
wherein a screen of the text chat service includes a user name of the first user, a user name of the particular user, and a chat display field in which text is displayed. (see Robertson Figures 7 (d)-(e) which shows the inviting user “Allen Bigsby” and the invitee user “Atom Ant” in an instant message conversation prior to and after initiation of the video chat.)

With respect to claims 5 and 10, Robertson in view of Ramanathan discloses the elements of claims 1 and 6 and further discloses:
in response to the start request, acquire the second communication ID from the memory. (“If a new communication mode is desired or needed and the exchanged list includes endpoints capable of facilitating the desired communication mode, that endpoint(s) is invited at operation 640.” Ramanathan ¶ 57.  The escalate to list of Ramanathan ¶¶ 39 and 38. “the list may be a GRUU list exchanged in the initial INVITE and OK messages.” Ramanathan ¶ 36).

With respect to claim 13, Robertson in view of Ramanathan discloses the elements of claim 1 and further discloses:
Wherein the text chat service is different from the video conference service. (“the system has two servers, an IM Server 320 and a VC Server 330.” Robertson ¶ 27. See Robertson ¶ 51 describing the computer implementation).

With respect to claim 14, Robertson in view of Ramanathan discloses the elements of claim 1 and further discloses:
Wherein the processing circuitry is further configured to establish the communication connection for providing the text chat service, which transmits the first content data including at least text data. (“FIG. 7 (d) shows this additional menu entry in the Conversation window of the IM client module 460 GUI.” Robertson ¶ 37. See also Robertson ¶ 40, discussing receiving the text. The existing text chat between Allen Bigsby and Atom Ant)

With respect to claim 17, Robertson in view of Ramanathan discloses the elements of claim 1 and further discloses:
Wherein the processing circuitry is further configured to receive the start request to start the video conference service with the particular user, when the particular user ID is registered in the memory in association with a particular communication ID of the particular user. (“If a new communication mode is desired or needed and the exchanged list includes endpoints capable of facilitating the desired communication mode, that endpoint(s) is invited at operation 640.” Ramanathan ¶ 57.  The escalate to list of Ramanathan ¶¶ 39 and 38. “the list may be a GRUU list exchanged in the initial INVITE and OK messages.” Ramanathan ¶ 36.  “the INVITE may look like:
INVITE
From: sip:bob@contoso.com
To: sip:carla@contoso.com

ms-escalate-to: sip:bob@contoso.com; endpoint=X; GRUU; text
ms-escalate-to: sip:bob@contoso.com; endpoint=Y; GRUU; audio
Content-Type: text,” Ramanathan ¶ 39. See also ¶¶ 32, 33 and 38 discussing the ms-escalate-to fields in an ongoing conversation.)

With respect to claim 18, Robertson in view of Ramanathan discloses the elements of claim 1 and further discloses:
Wherein the processing circuitry is further configured to establish the communication connection when authentication based on the first user ID transmitted from the first transmission terminal is established. (“the IM Server 320 and the VC Server 330 may offer completely different log in systems (e.g., with user credentials originating from different databases).” Robertson ¶ 32)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, particularly:
Thomas et al., US 11,126,335, discloses a method of utilizing email login accounts in a slideshow presentation system. 
Bailey et al., US 8,327,428, discloses an account linking system and SSO system for instant messaging and email accounts. 

Makhmudov et al., US 8467514, discloses a user presence system that aggregates presence across multiple messaging systems.
Wu et al., US 2002/00233131, discloses that an initiator of a videoconference may check on the conferencing capabilities of other parties in their buddy list. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165. The examiner can normally be reached M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL W CHAO/Examiner, Art Unit 2492